211 Pa. Super. 275 (1967)
Salvia's Bar, Inc. Liquor License Case.
Superior Court of Pennsylvania.
Submitted November 14, 1967.
December 14, 1967.
Before ERVIN, P.J., WRIGHT, WATKINS, MONTGOMERY, JACOBS, HOFFMAN, and SPAULDING, JJ.
Lawrence L. Davis, Special Assistant Attorney General, with him Thomas J. Shannon, Assistant Attorney General, and William C. Sennett, Attorney General, for Pennsylvania Liquor Control Board, appellant.
Reginald L. Pawlowski, for appellee.
*276 OPINION BY WRIGHT, J., December 14, 1967:
On January 26, 1967, after hearing on Citation No. 1790 of 1966, the Pennsylvania Liquor Control Board entered an order imposing a fine in the amount of $250.00 on Salvia's Bar, 1310 Chestnut Avenue in Barnesboro. This order was based upon the following finding of fact: "The licensee, by its servants, agents or employees sold, furnished and/or gave or permitted such sale, furnishing and/or giving of liquor and/or malt or brewed beverages to minors, on July 15, 1966." The licensee appealed to the Court of Quarter Sessions of Cambria County which entered an order, May 5, 1967, sustaining the appeal and vacating the penalty. The Board has appealed to this court.
The testimony in the record discloses that, on July 15, 1966, three minors entered the licensed premises in the company of the adult husband, aged 22 years, of one of the minors. After the party had been seated at a table, the adult husband went to the bar and ordered six draft beers. The adult husband then returned to the table and placed beer before the minors. By necessary implication this testimony establishes a violation of the law by the licensee's bartender. It was his duty to refuse to permit the adult to furnish beer to the minors: J-J Bar Liquor License Case, 210 Pa. Super. 349, 233 A.2d 625.[1] The order of the Board should not have been disturbed.
The order of the court below is reversed, and the order of the Board is reinstated.
NOTES
[1]  When the able Judge below decided the instant case, May 5, 1967, he did not have the benefit of our opinion in the J-J Bar case, filed September 14, 1967.